Citation Nr: 1618677	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  12-17 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than May 14, 2002, for the grant of service connection for motor impairment upper right extremity due to Parkinson's disease, associated with herbicide exposure.

2.  Entitlement to an effective date earlier than May 14, 2002, for the grant of service connection for motor impairment upper left extremity due to Parkinson's disease, associated with herbicide exposure.

3.  Entitlement to an effective date earlier than November 22, 2004, for the grant of service connection for motor impairment lower right extremity due to Parkinson's disease, associated with herbicide exposure.

4.  Entitlement to an effective date earlier than November 22, 2004, for the grant of service connection for motor impairment lower left extremity due to Parkinson's disease, associated with herbicide exposure.

5.  Entitlement to an effective date earlier than July 28, 2003, for the grant of service connection for dysphagia due to Parkinson's disease, associated with herbicide exposure.

6.  Entitlement to an effective date earlier than May 14, 2002, for the grant of service connection for incomplete aphonia due to Parkinson's disease, associated with herbicide exposure.

7.  Entitlement to an effective date earlier than May 14, 2002, for the grant of service connection for incomplete loss of facial muscles due to Parkinson's disease, associated with herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to March 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which in pertinent part granted service connection for the above-noted disabilities.

The Veteran testified before the undersigned at a March 2016 Travel Board hearing.  The hearing transcript is of record.  

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  The Veteran first filed a formal claim for compensation for Parkinson's disease in July 2010, more than one year after his discharge from service.

2.  Medical evidence of Parkinson's disease was first shown in August 2001 treatment records, received on May 14, 2002.

3.  Medical evidence of motor impairment of upper right and upper left extremities was first shown in January 2002 treatment records, received on May 14, 2002.

4.  Motor impairment of the lower right and lower left extremities was first shown in November 22, 2004 medical records, received on May 14, 2002.

5.  Medical evidence of a diagnosis of dysphagia was first shown in July 28, 2003 medical records.

6.  Medical evidence of incomplete aphonia was first shown in August 2001 treatment records, received on May 14, 2002.

7.  Medical evidence of incomplete loss of facial muscles was first shown in January 2002 treatment records, received on May 14, 2002.

8.  There is no communication of record prior to May 14, 2002, that can be construed as a formal or informal claim for VA compensation benefits based on Parkinson's disease, motor impairment of the right upper and left upper extremities, incomplete aphonia or incomplete loss of facial muscles.

9.  There is no communication of record prior to November 22, 2004, that can be construed as a formal or informal claim for VA compensation benefits based on motor impairment of the right lower and left lower extremities.

10.  There is no communication of record prior to November 22, 2004, that can be construed as a formal or informal claim for VA compensation benefits based on dysphagia.

11.  The Veteran was not denied compensation for Parkinson's disease, motor impairment of the right or left upper extremities, motor impairment of the right or left lower extremities, dysphagia, incomplete aphonia or incomplete loss of facial muscles, in a decision issued between September 25, 1985 and May 3, 1989, and a prior decision cannot be construed as having denied compensation for the same diseases or diseases that reasonably may be construed as Parkinson's disease, motor impairment of the right or left upper extremities, motor impairment of the right or left lower extremities, dysphagia, incomplete aphonia or incomplete loss of facial muscles.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 14, 2002, for the grant of service connection for motor impairment upper right extremity due to Parkinson's disease, associated with herbicide exposure, has not been met.  38 U.S.C.A. § 5110 
(West 2014); 38 C.F.R. § 3.816(c) (2015).

2.  The criteria for an effective date earlier than May 14, 2002, for the grant of service connection for motor impairment upper left extremity due to Parkinson's disease, associated with herbicide exposure, has not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.816(c) (2015).

3.  The criteria for an effective date earlier than November 22, 2004, for the grant of service connection for motor impairment lower right extremity due to Parkinson's disease, associated with herbicide exposure, has not been met.  38 U.S.C.A. § 5110 
(West 2014); 38 C.F.R. § 3.816(c) (2015).

4.  The criteria for an effective date earlier than November 22, 2004, for the grant of service connection for motor impairment lower left extremity due to Parkinson's disease, associated with herbicide exposure, has not been met.  38 U.S.C.A. § 5110 
(West 2014); 38 C.F.R. § 3.816(c) (2015).

5.  The criteria for an effective date earlier than July 28, 2003, for the grant of service connection for dysphagia due to Parkinson's disease, associated with herbicide exposure, has not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. 
§ 3.816(c) (2015).

6.  The criteria for an effective date earlier than May 14, 2002, for the grant of service connection for incomplete aphonia due to Parkinson's disease, associated with herbicide exposure, has not been met.  38 U.S.C.A. § 5110 (West 2014); 
38 C.F.R. § 3.816(c) (2015).

7.  The criteria for an effective date earlier than May 14, 2002, for the grant of service connection for incomplete loss of facial muscles due to Parkinson's disease, associated with herbicide exposure, has not been met.  38 U.S.C.A. § 5110 
(West 2014); 38 C.F.R. § 3.816(c) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

Under the VCAA, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here the appellant is appealing the effective dates assigned as to the grants of service connection for the disabilities noted above.  In this regard, because the December 2010 rating decision granted service connection, such claims are now substantiated.  His disagreement as to the effective dates assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3). 

The adjudication of a claim for an earlier effective date for service connection is based upon evidence already in the claims file.  The law and not the evidence is dispositive of the claim, so there is no need for additional evidentiary development.  In cases such as this, when a claim cannot be substantiated because there is no legal basis for the claim, or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to assist the claimant with further evidentiary development.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426 (1994); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 28 F.3d 1384 (Fed. Cir. 2002).

The Board therefore finds that no additional notice or development is necessary prior to making a determination on the appellant's appeal.

Legal Criteria

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a). 

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. 
§ 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157.  Evidence from a private physician or layman will also be accepted as an informal claim for increased benefits, effective from the date received by VA.  38 C.F.R. § 3.157(b)(2). 

Medical records cannot constitute an initial claim for service connection; rather there must be a record showing some intent by the claimant to apply for the benefit.  Criswell v. Nicholson, 20 Vet App 501 (2006); Brannon v. West, 12 Vet. App. 32, 35 (1998). 

Effective dates for disability compensation awarded to Nehmer class members is set forth at 38 C.F.R. § 3.816 (2015).  Under that regulation, a Nehmer class member is a Vietnam veteran who has a covered herbicide disease.  Covered herbicide diseases include Parkinson's disease.  See 38 C.F.R. § 3.816(b) (2015); Nehmer v. United States Veterans Administration, 284 F.3d 1158, 1161 (9th Cir. 2002). 

Under 38 C.F.R. § 3.816(c), if a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be as follows: 

(1) If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease. 

(2) If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section. [It is noted that the effective date for the regulation which added Parkinson's disease as a disease presumptively due to in-service exposure to herbicides is August 31, 2010.  See Liesegang v. Secretary of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002)].  
A claim will be considered a claim for compensation for a particular covered herbicide disease if: 

(i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded. 

(3) If the class member's claim referred to in paragraph (c)(1) or (c)(2) of this section was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service. 

(4) If the requirements of paragraph (c)(1) or (c)(2) of this section are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.  38 C.F.R. § 3.816(c) (2015).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Effective Date Earlier Than May 14, 2002, for the Grants of Service Connection for Motor Impairment Upper Right Extremity and Upper Left Extremity, 
Due to Parkinson's Disease

The Veteran filed a formal claim for service connection for Parkinson 's disease, due to Agent Orange exposure, on July 15, 2010.  In a December 2010 rating decision, the Veteran was granted presumptive service connection for Parkinson's disease and motor impairment of the upper right and left extremities, due to Parkinson's disease, based on presumed exposure to herbicides in Vietnam.  Although the Veteran did not file a formal claim for Parkinson's disease until July 2010, an effective date of May 14, 2002 was assigned, as that was the date that medical records, showing a diagnosis of Parkinson's disease and associated motor impairment of the upper right and upper left extremities, were received.  In its decision, the RO indicated that the date these records were printed, May 14, 2002, was considered an intent by the Veteran to file a claim for Parkinson's disease under the provisions of 38 C.F.R. § 3.816(c)(2)(i).  

The record indicates that the Veteran was diagnosed with Parkinson's disease and experienced symptoms of motor impairment in the right and left upper extremities prior to May 14, 2002.  Specifically, VA treatment records, received on May 14, 2002, in association with a separate claim for service connection, show a diagnosis of Parkinson's disease in August 2001.  Records dated in January 2002 show moderate cog wheeling and mild rigidity of the bilateral upper extremities.  Records dated in January 2008 show normal muscle strength rated 5 out of 5 for the upper and lower extremities bilaterally.  Mild cog wheeling and resting hand tremors were noted.  

Private treatment records from the Movement Disorders Program Neurology at Charleston Memorial Hospital show a diagnosis of Parkinson s disease in October 2005.  These records show normal sensory function of the upper extremities bilaterally and decreased motor function from 2005 to August 2008.

On VA examination in October 2010, neurological examination of the bilateral upper extremities revealed normal sensory function, motor strength was graded five out of five bilaterally, and  reflexes of the upper extremities were normal bilaterally.  However, coarse resting hand tremors were noted, more so on the right than the left.  Moderate cog wheeling and moderate action tremor were also noted.  The Veteran was diagnosed with Parkinson's disease.

However, for the reasons discussed below, he is not entitled to an effective date earlier than May 14, 2002 for his motor impairment of the upper right and upper left extremities, due to Parkinson's disease.

The evidence does not show that the Veteran was denied compensation for Parkinson's disease or motor impairment of the upper right extremity in a decision issued between September 25, 1985 and May 3, 1989, or that a prior decision could be construed as having denied compensation for the same disease or a disease that reasonably may be construed as Parkinson's disease or motor impairment of the upper right extremity.  In addition, accepting the RO's characterization of May 14, 2002, as the date of an informal claim/claim, the proper effective date would be the later of date of receipt of the claim or the date the disability arose.  The proper effective date would be May 14, 2002, the date of receipt of the claim.  38 C.F.R. § 3.816(c)(2).  The evidence does not show that the Veteran's claim was received within one year from the date of his separation from service.  As noted above, medical records showing a diagnosis of Parkinson's disease were not received until May 2002, 30 years after his discharge in 1972, and his formal claim for service connection for Parkinson's disease was not received until July 15, 2010, almost 40 years after his discharge in 1972.  As such, the Veteran would not be entitled to an earlier effective date for the grant of service connection for his motor impairment of the upper right and left extremities as a Nehmer class member.  
38 C.F.R. § 3.816(c)(2)(i).  

As the record contains no indication that the Veteran filed a claim for compensation for Parkinson's disease or motor impairment of the upper right and left extremities, prior to May 14, 2002, even taking into account the Nehmer holding, the Board finds that the Veteran's claims for an earlier effective date must be denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of an effective date earlier than May 14, 2002, for the award of service connection for motor impairment of the upper right and upper left extremities, due to Parkinson 's disease, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, at 53-56.

Effective Date Earlier Than November 22, 2004, for the Grants of Service Connection for Motor Impairment Lower Right and Left Extremities 
Due to Parkinson's disease

The Veteran filed a formal claim for service connection for Parkinson's disease, due to Agent Orange exposure, on July 15, 2010.  In a December 2010 rating decision, the Veteran was granted presumptive service connection for Parkinson's disease and motor impairment of the lower right and lower left extremities, due to Parkinson 's disease, based on presumed exposure to herbicides in Vietnam.  Although the Veteran did not file a formal claim for Parkinson 's disease until July 2010, and medical records showing evidence of Parkinson 's disease were received on May 14, 2002; an effective date of November 22, 2004 was assigned, as that was the date that medical records first showed evidence of motor impairment of the lower extremities.  

Specifically, June 2002 VA treatment records show rigidity of the bilateral lower extremities and stooped posture when walking.  The Veteran was ambulating without any gait aid.  Motor strength was normal.  A June 2010 neurology consultation revealed bradykinesia shuffling.  Gait was slow with poor foot elevation.  November 22, 2004 VA treatment records from the VA Medical Center in Durham show decreased muscle strength in the lower extremities bilaterally.  Muscle strength was graded four out of five.  Significant rigidity was noted.  During VA treatment in June 2003, the Veteran had a steady gait.  In January 2008, he reported that he had been falling, but had not gotten hurt.  Muscle strength was normal in the lower extremities bilaterally.  Sensory function was intact.  A slow shuffling gait, poor toe walking and poor heel walking were noted.  He was unable to perform a tandem gait.

November 2007 private treatment records from the Movement Disorders Program Neurology at Charleston Memorial Hospital show bradykinesia and dysmetria in the upper and lower extremities bilaterally.

On VA examination on October 2010,  He reported that he felt unstable when he walked and that he had to use short steps.  A muscle exam revealed no weakness, atrophy or loss of tone.  The cranial nerves were normal.  The neurological examination of the bilateral lower extremities revealed normal sensory function.  Motor strength was graded five out of five bilaterally.  Knee ankle and plantar reflexes were normal bilaterally.  An abnormal gait was noted as a festinated gate.  He was unable to perform heel to shin movement and tandem gait.  Poor heel and toe walking were noted.  He was diagnosed with Parkinson's disease.  

The evidence does not show that the Veteran was denied compensation for Parkinson's disease or motor impairment of the lower right and left extremities in a decision issued between September 25, 1985 and May 3, 1989, or that a prior decision could be construed as having denied compensation for the same diseases or a disease that reasonably may be construed as Parkinson's disease or motor impairment of the lower right and left extremities.  Accepting the RO's characterization of November 22, 2004, as the date such disability was shown, the proper effective date would be November 22, 2004, as the later of date of receipt of the claim or date the disability arose.  In addition, the evidence does not show that the Veteran had a claim for Parkinson 's disease or motor impairment of the lower extremities pending before VA on May 3, 1989.  Furthermore, the evidence does not show that the Veteran's claims were received within one year from the date of his separation from service.  As noted above, the medical records show evidence of motor impairment of the lower extremities, due to Parkinson's disease, in November 2004, more than 30 years after his discharge in 1972, and his formal claim for service connection for Parkinson 's disease was not received until July 15, 2010, almost 40 years after his discharge in 1972.  As such, the Veteran would not be entitled to an earlier effective date for the grant of service connection for his motor impairment of the lower right and left extremities as a Nehmer class member.  38 C.F.R. § 3.816(c)(2)(i).  

Although the record reflects that the Veteran filed a claim, via medical records, for Parkinson's disease prior to November 22, 2004 (May 14, 2002); there is no evidence of motor impairment of the lower extremities, prior to November 22, 2004.  As such, the Veteran was not entitled to service connection for motor impairment of the lower extremities until November 22, 2004.  Accordingly, even taking into account the Nehmer holding, the Board finds that the Veteran's claims for an earlier effective date must be denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of an effective date earlier than November 22, 2004, for the awards of entitlement to service connection for motor impairment of the lower right and left extremities, due to Parkinson's disease, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, at 53-56.

Effective Date Earlier than July 28, 2003, for the Grant of Service Connection for Dysphagia Due to Parkinson's Disease

The Veteran filed a formal claim for service connection for Parkinson's disease, due to Agent Orange exposure, on July 15, 2010.  In a December 2010 rating decision, the Veteran was granted presumptive service connection for Parkinson's disease and dysphagia, due to Parkinson's disease, based on presumed exposure to herbicides in Vietnam.  Although the Veteran did not file a formal claim for Parkinson's disease until July 2010, an effective date of July 28, 2003 was assigned, as that was the date that medical records first showed evidence of dysphagia, due to Parkinson's disease.  

In this regard, the Board notes that although medical records showing symptoms of Parkinson's disease were received as early as May 14, 2002, there was no evidence of dysphagia until July 28, 2003.  

Specifically, VA treatment records show a diagnosis of dysphagia on July 28, 2003.  An aspiration swallow study was completed in December 2005.  The examiner noted reduced muscle coordination and strength of the tongue, reduced tongue base to pharyngeal wall contact, reduced laryngeal elevation and glottal incompetence.  Pin drop aspiration was silent, indicating reduced sensory awareness.  The examiner recommended that he eat soft easy-to-chew food and that he drink small sips of thin liquids.  He was diagnosed with oropharyngeal dysphagia with pin drop silent aspiration of thin liquids. 

Private treatment records from the Movement Disorders Program Neurology at
Charleston Memorial Hospital show poor excursion of the jaw and very occasional mouth tremors, in August 2008.

The evidence does not show that the Veteran was denied compensation for Parkinson's disease or dysphagia in a decision issued between September 25, 1985 and May 3, 1989, or that a prior decision could be construed as having denied compensation for the same disease or a disease that reasonably may be construed as Parkinson's disease or dysphagia.  In addition, the evidence does not show that the Veteran had a claim for service connection for Parkinson's disease or dysphagia that was pending before VA on May 3, 1989.  In addition, accepting the RO's characterization of July 28, 2003, as the date the disability was first shown, the proper effective date would be the later of date of receipt of the claim or the date the disability arose.  The proper effective date would be July 28, 2003, the date the disability was shown.  38 C.F.R. § 3.816(c)(2).  Furthermore, the evidence does not show that the Veteran's claim was received within one year from the date of his separation from service.  As noted above, the medical records show evidence of dysphagia, due to Parkinson's disease, in July 2003, more than 30 years after his discharge in 1972, and his formal claim for service connection for Parkinson's disease was not received until July 15, 2010, almost 40 years after his discharge in 1972.  As such, the Veteran would not be entitled to an earlier effective date for the grant of service connection for dysphagia as a Nehmer class member.  38 C.F.R. § 3.816(c)(2)(i).  

Although the record reflects that the Veteran filed a claim for Parkinson's disease prior to July 28, 2003 (May 14, 2002); there is no evidence of dysphagia prior to July 28, 2003.  As such, the Veteran was not entitled to service connection for dysphagia until July 28, 2003.  Accordingly, even taking into account the Nehmer holding, the Board finds that the Veteran's claim for an earlier effective date must be denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of an effective date earlier than July 28, 2003, for the award of entitlement to service connection for dysphagia, due to Parkinson's disease, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, at 53-56.

Effective Date Earlier than May 14, 2002, for the Grant of Service Connection for Incomplete Aphonia Due to Parkinson's Disease

The Veteran filed a formal claim for service connection for Parkinson's disease, due to Agent Orange exposure, on July 15, 2010.  In a December 2010 rating decision, the Veteran was granted presumptive service connection for Parkinson's disease and dysphagia, due to Parkinson's disease, based on presumed exposure to herbicides in Vietnam.  Although the Veteran did not file a formal claim for Parkinson's disease until July 2010, an effective date of May 14, 2002 was assigned, as that was the date that medical records, showing evidence of aphonia, due to Parkinson's disease, were first received.

The record indicates that the Veteran was diagnosed with Parkinson's disease and aphonia, prior to May 14, 2002.  Specifically, VA treatment records dated in August 2001, but not received until May 14, 2002, show that the Veteran had begun to stammer due to his Parkinson's disease.  Private treatment records from the Movement Disorders Program Neurology at Charleston Memorial Hospital show that he had begun to stammer due to poor oral motor control.  His speech was hypophonic and slurred at times during an October 2005 appointment.

On VA examination in October 2010, the Veteran reported that his Parkinson's had
started to affect his speech more over the last two years.  The examiner noted that his speech was impaired, in that he could only understand what he was saying half or more of the time.  His speech production was slow and deliberate.  There were no findings of smell or taste problems.

However, for the reasons discussed below, he is not entitled to an effective date earlier than May 14, 2002 for his incomplete aphonia, due to Parkinson's disease.

The evidence does not show that the Veteran was denied compensation for Parkinson's disease or aphonia in a decision issued between September 25, 1985 and May 3, 1989, or that a prior decision could be construed as having denied compensation for the same disease or a disease that reasonably may be construed as Parkinson's disease or aphonia.  In addition, the evidence does not show that the Veteran had a claim for Parkinson's disease or aphonia pending before VA on May 3, 1989.  In addition, accepting the RO's characterization of May 14, 2002, as the date of an informal claim/claim, the proper effective date would be the later of date of receipt of the claim or the date the disability arose.  The proper effective date would be May 14, 2002, the date of receipt of the claim.  38 C.F.R. § 3.816(c)(2).  Furthermore, the evidence does not show that the Veteran's claim was received within one year from the date of his separation from service.  As noted above, the medical records show a diagnosis of Parkinson's disease was not received until May 2002, 30 years after his discharge in 1972, and his formal claim for service connection for Parkinson's disease was not received until July 15, 2010, almost 40 years after his discharge in 1972.  As such, the Veteran would not be entitled to an earlier effective date for the grant of service connection for his incomplete aphonia as a Nehmer class member.  38 C.F.R. § 3.816(c)(2)(i).  

As the record contains no indication that the Veteran filed a claim for compensation for Parkinson's disease or aphonia prior to May 14, 2002, even taking into account the Nehmer holding, the Board finds that the Veteran's claim for an earlier effective date must be denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of an effective date earlier than May 14, 2002, for the award of entitlement to service connection for incomplete aphonia, due to Parkinson's disease, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, at 53-56.

Effective Date Earlier Than May 14, 2002, for the Grant of Service Connection for Incomplete Loss of Facial Muscles Due to Parkinson's Disease

The Veteran filed a formal claim for service connection for Parkinson's disease, due to Agent Orange exposure, on July 15, 2010.  In a December 2010 rating decision, the Veteran was granted presumptive service connection for Parkinson's disease and incomplete loss of facial muscles, due to Parkinson's disease, based on presumed exposure to herbicides in Vietnam.  Although the Veteran did not file a formal claim for Parkinson's disease until July 2010, an effective date of May 14, 2002 was assigned, as that was the date that medical records, showing evidence of facial muscle impairment, due to Parkinson's disease, were first received.

The record indicates that the Veteran was diagnosed with Parkinson's disease and facial muscle impairment, prior to May 14, 2002.  Specifically, VA treatment records dated in January 2002, show that the Veteran's face had become more masked in appearance.  July 2007 records show fasciculations on his face.  However, for the reasons discussed below, he is not entitled to an effective date earlier than May 14, 2002 for his incomplete loss of facial muscles.

The evidence does not show that the Veteran was denied compensation for Parkinson's disease or facial muscle impairment in a decision issued between September 25, 1985 and May 3, 1989, or that a prior decision could be construed as having denied compensation for the same disease or a disease that reasonably may be construed as Parkinson's disease or facial muscle impairment.  In addition, the evidence does not show that the Veteran had a claim for Parkinson's disease or facial muscle impairment that was pending before VA on May 3, 1989.  In addition, accepting the RO's characterization of May 14, 2002, as the date of an informal claim/claim, the proper effective date would be the later of date of receipt of the claim or the date the disability arose.  The proper effective date would be May 14, 2002, the date of receipt of the claim.  38 C.F.R. § 3.816(c)(2).  Furthermore, the evidence does not show that the Veteran's claim was received within one year from the date of his separation from service.  As noted above, the medical records show evidence of a diagnosis of Parkinson's disease was not received until May 2002, 30 years after his discharge in 1972, and his formal claim for service connection for Parkinson's disease was not received until July 15, 2010, almost 40 years after his discharge in 1972.  As such, the Veteran would not be entitled to an earlier effective date for the grant of service connection for his incomplete loss of facial muscles as a Nehmer class member.  38 C.F.R. § 3.816(c)(2)(i).  

There is no evidence that medical records showing facial muscle impairment were received by VA prior to May 14, 2002.  As the record contains no indication that the Veteran filed a claim for compensation for Parkinson's disease or facial muscle impairment, prior to May 14, 2002, even taking into account the Nehmer holding, the Board finds that the Veteran's claim for an earlier effective date must be denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of an effective date earlier than May 14, 2002, for the award of entitlement to service connection for incomplete loss of facial muscles, due to Parkinson's disease, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, at 53-56.

In concluding that no earlier effective date for a grant of service connection is warranted, the Board has accepted the RO's characterization of medical records or the receipt of medical records as a "claim."  Evan affording the Veteran the most liberal characterization of the evidence, a basis is not presented for a favorable determination on any of the issues on appeal.


ORDER

An earlier effective date for the grant of service connection for motor impairment upper right extremity, due to Parkinson's disease, is denied.

An earlier effective date for the grant of service connection for motor impairment upper left extremity, due to Parkinson's disease, is denied.

An earlier effective date for the grant of service connection for motor impairment lower right extremity, due to Parkinson's disease, is denied.

An earlier effective date for the grant of service connection for motor impairment lower left extremity, due to Parkinson's disease, is denied.

An earlier effective date for the grant of service connection for dysphagia, due to Parkinson's disease, is denied.

An earlier effective date for the grant of service connection for incomplete aphonia, due to Parkinson's disease, is denied.

An earlier effective date for the grant of service connection for incomplete loss of facial muscles, due to Parkinson's disease, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


